                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
               Buyer's Name             Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
    1 ALDEN, JOHN H RPA-C               JAMESVILLE       NY      13078       3     52125-0542-02          2     5/19/2015   0000000353   TABLET; 30 COUNT BLISTER                      30     60
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
    2 ALDEN, JOHN H RPA-C               JAMESVILLE       NY      13078       3     52125-0542-02          3     6/8/2015    0000000152   TABLET; 30 COUNT BLISTER                      30     90

    3 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02          7     5/12/2015   0000000215   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    210

    4 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         30     5/14/2015   0000000259   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

    5 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         40     5/22/2015   0000000444   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
    6 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     52125-0542-02          2     5/22/2015   0000000440   TABLET; 30 COUNT BLISTER                      30     60

    7 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02          9     6/1/2015    0000000007   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    270
    8 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0304-02         40     6/5/2015    0000000123   CODEINE PO4/ACETAMINOPHEN 60/300MG TAB        30    1200
    9 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0304-02         30     6/16/2015   0000000320   CODEINE PO4/ACETAMINOPHEN 60/300MG TAB        30    900

   10 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         20     6/22/2015   0000000409   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

   11 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02          6     6/29/2015   0000000542   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    180

   12 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         20     6/30/2015   0000000582   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

   13 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         30     7/7/2015    0000000101   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

   14 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         30     7/13/2015   0000000199   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

   15 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02          9     7/23/2015   0000000423   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    270

   16 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         11     7/30/2015   0000000598   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    330

   17 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         40     7/30/2015   0000000596   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200

   18 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         40     8/6/2015    0000000107   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200

   19 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02          2     8/7/2015    0000000120   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   20 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02          9     8/25/2015   0000000519   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    270

   21 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02          4     9/8/2015    0000000148   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120

   22 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         40     9/8/2015    0000000145   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200

   23 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         40     9/17/2015   0000000425   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200

   24 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         40     9/28/2015   0000000674   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200

   25 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         40     10/7/2015   0000000151   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200
   26 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     24236-0009-02          9    10/15/2015   0000000327   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    270


Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                       1
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
               Buyer's Name             Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units

   27 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         40    10/19/2015   0000000413   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200

   28 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10    10/19/2015   0000000408   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

   29 BENDER, JUDITH L. MSN, APN-C      BRIDGETON        NJ      08302       3     61786-0182-02         30     1/21/2016   0000000514   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

   30 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          8     5/29/2015   0000000596   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    240

   31 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          3     5/29/2015   0000000592   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     90

   32 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     6/2/2015    0000000031   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   33 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02         10     6/2/2015    0000000021   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

   34 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          1     6/3/2015    0000000073   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     30
   35 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0304-02          8     6/16/2015   0000000318   CODEINE PO4/ACETAMINOPHEN 60/300MG TAB        30    240

   36 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          5     7/2/2015    0000000036   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

   37 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          6     7/13/2015   0000000190   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    180

   38 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          5     7/30/2015   0000000614   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

   39 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          4     8/3/2015    0000000031   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120

   40 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          1     8/10/2015   0000000145   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     30

   41 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          3     8/11/2015   0000000185   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     90

   42 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          8     8/17/2015   0000000316   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    240

   43 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     8/31/2015   0000000652   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   44 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          6     9/29/2015   0000000700   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    180

   45 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2    10/21/2015   0000000498   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   46 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          5    10/27/2015   0000000709   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

   47 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          4    11/17/2015   0000000392   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120

   48 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     12/8/2015   0000000202   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   49 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          4    12/16/2015   0000000391   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120
   50 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0421-02          1    12/22/2015   0000000547   CODEINE PHOS/APAP 30MG/300MG TABLET           30     30

   51 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          8    12/22/2015   0000000536   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    240

   52 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2    12/30/2015   0000000672   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                       2
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
               Buyer's Name             Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units

   53 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          7     1/4/2016    0000000026   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    210
   54 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0421-02          2     1/4/2016    0000000019   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60

   55 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     1/19/2016   0000000414   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   56 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     1/26/2016   0000000609   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   57 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          7     2/1/2016    0000000019   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    210

   58 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     2/1/2016    0000000010   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   59 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     2/10/2016   0000000249   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   60 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     2/10/2016   0000000248   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   61 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     2/15/2016   0000000351   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   62 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          3     2/18/2016   0000000440   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     90

   63 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     2/23/2016   0000000524   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60
   64 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0421-02          2     2/23/2016   0000000522   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60

   65 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     3/1/2016    0000000026   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   66 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          5     3/2/2016    0000000046   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150
   67 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0421-02          3     3/2/2016    0000000041   CODEINE PHOS/APAP 30MG/300MG TABLET           30     90

   68 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     3/8/2016    0000000163   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   69 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     3/8/2016    0000000157   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   70 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     3/15/2016   0000000320   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   71 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          4     3/22/2016   0000000564   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120

   72 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          6     3/22/2016   0000000530   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    180

   73 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          4     3/30/2016   0000000728   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120

   74 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     4/12/2016   0000000316   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

   75 BENTIVEGNA, JOSEPH P. NP          LEESBURG         NJ      08327       3     61786-0182-02          2     5/11/2016   0000000271   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60
   76 BROWN OLIVER, SABRINA RENEA NP    BORDENTOWN       NJ      08505       3     61786-0421-02          1     1/7/2016    0000000125   CODEINE PHOS/APAP 30MG/300MG TABLET           30     30

   77 BROWN OLIVER, SABRINA RENEA NP    BORDENTOWN       NJ      08505       3     61786-0182-02          1     1/7/2016    0000000105   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     30
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
   78 BURKETT, DENISE A ARNP            PEWEE VALLEY     KY      40056       3     52125-0542-02          3     6/10/2015   0000000187   TABLET; 30 COUNT BLISTER                      30     90



Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                      3
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
               Buyer's Name             Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
   79 CONYERS-VOTAW, SHELLI E APRN      BURGIN           KY      40310       3     52125-0542-02          1     6/18/2015   0000000357   TABLET; 30 COUNT BLISTER                      30     30
   80 CONYERS-VOTAW, SHELLI E APRN      BURGIN           KY      40310       3     24236-0009-02          1     8/1/2015    0000000001   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     30
   81 CONYERS-VOTAW, SHELLI E APRN      BURGIN           KY      40310       3     24236-0009-02          1     8/27/2015   0000000591   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     30
   82 CONYERS-VOTAW, SHELLI E APRN      BURGIN           KY      40310       3     24236-0009-02          1     9/3/2015    0000000082   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     30
   83 CONYERS-VOTAW, SHELLI E APRN      BURGIN           KY      40310       3     24236-0009-02          1     9/5/2015    0000000137   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     30
   84 CONYERS-VOTAW, SHELLI E APRN      BURGIN           KY      40310       3     24236-0009-02          1     9/19/2015   0000000471   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     30
   85 CONYERS-VOTAW, SHELLI E APRN      BURGIN           KY      40310       3     24236-0009-02          1     10/3/2015   0000000041   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     30
   86 CONYERS-VOTAW, SHELLI E APRN      BURGIN           KY      40310       3     61786-0421-02          1     11/5/2015   0000000122   CODEINE PHOS/APAP 30MG/300MG TABLET           30     30
   87 CONYERS-VOTAW, SHELLI E APRN      BURGIN           KY      40310       3     61786-0421-02          1     11/5/2015   0000000119   CODEINE PHOS/APAP 30MG/300MG TABLET           30     30

   88 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         10     6/2/2015    0000000037   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
   89 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     52125-0542-02          2     6/12/2015   0000000238   TABLET; 30 COUNT BLISTER                      30     60
   90 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0304-02         20     6/12/2015   0000000237   CODEINE PO4/ACETAMINOPHEN 60/300MG TAB        30    600
   91 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0304-02         15     6/17/2015   0000000338   CODEINE PO4/ACETAMINOPHEN 60/300MG TAB        30    450

   92 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         20     7/10/2015   0000000181   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

   93 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         10     8/6/2015    0000000102   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

   94 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         40     8/17/2015   0000000297   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200
   95 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     24236-0009-02          4     8/17/2015   0000000278   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    120

   96 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         40     8/25/2015   0000000513   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200

   97 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         10     9/9/2015    0000000186   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

   98 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         20     11/6/2015   0000000158   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

   99 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         15    11/20/2015   0000000462   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  100 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         20     12/1/2015   0000000022   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  101 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02          5     1/7/2016    0000000100   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  102 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         10     2/16/2016   0000000382   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  103 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         20     3/28/2016   0000000667   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  104 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02          5     4/25/2016   0000000702   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  105 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02          3     5/11/2016   0000000281   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     90
  106 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0421-02          2     5/12/2016   0000000315   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60

  107 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         15     5/12/2016   0000000314   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450


Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                       4
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
               Buyer's Name             Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units

  108 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02         30     5/19/2016   0000000516   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900
  109 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0421-02          2     5/23/2016   0000000665   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60

  110 CURTIS, MELISSA APN               BRIDGETON        NJ      08302       3     61786-0182-02          2     5/23/2016   0000000653   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

  111 DEAMER, DARLENE P. NP             DELMONT          NJ      08314       3     61786-0182-02          4     7/6/2015    0000000065   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120
  112 DEAMER, DARLENE P. NP             DELMONT          NJ      08314       3     24236-0009-02          3     7/15/2015   0000000236   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     90

  113 DEAMER, DARLENE P. NP             DELMONT          NJ      08314       3     61786-0182-02          3     7/15/2015   0000000228   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     90
  114 ELAM, COURTNEY R. APRN            WEST LIBERTY     KY      41472       3     24236-0009-02          1     10/7/2015   0000000111   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     30
  115 ELAM, COURTNEY R. APRN            WEST LIBERTY     KY      41472       3     61786-0421-02          1     11/3/2015   0000000089   CODEINE PHOS/APAP 30MG/300MG TABLET           30     30
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
  116 GARTH, JANICE L, APRN FNP-C OCN   LOUISVILLE       KY      40220       3     52125-0542-02         10     5/11/2015   0000000191   TABLET; 30 COUNT BLISTER                      30    300
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
  117 GARTH, JANICE L, APRN FNP-C OCN   LOUISVILLE       KY      40220       3     52125-0542-02         50     5/18/2015   0000000330   TABLET; 30 COUNT BLISTER                      30    1500
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
  118 GARTH, JANICE L, APRN FNP-C OCN   LOUISVILLE       KY      40220       3     52125-0542-02         10     6/15/2015   0000000263   TABLET; 30 COUNT BLISTER                      30    300
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
  119 GARTH, JANICE L, APRN FNP-C OCN   LOUISVILLE       KY      40220       3     52125-0542-02          5     6/16/2015   0000000310   TABLET; 30 COUNT BLISTER                      30    150
  120 GARTH, JANICE L, APRN FNP-C OCN   LOUISVILLE       KY      40220       3     24236-0009-02          5     6/26/2015   0000000507   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    150
  121 GARTH, JANICE L, APRN FNP-C OCN   LOUISVILLE       KY      40220       3     24236-0009-02         15     7/7/2015    0000000104   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    450
  122 GARTH, JANICE L, APRN FNP-C OCN   LOUISVILLE       KY      40220       3     24236-0009-02         15     7/13/2015   0000000193   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    450
  123 GARTH, JANICE L, APRN FNP-C OCN   LOUISVILLE       KY      40220       3     24236-0009-02          5     7/21/2015   0000000333   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    150
  124 GARTH, JANICE L, APRN FNP-C OCN   LOUISVILLE       KY      40220       3     24236-0009-02         15     7/29/2015   0000000560   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    450

  125 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          2     7/14/2015   0000000204   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

  126 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          4     7/20/2015   0000000307   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120

  127 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          3     8/18/2015   0000000350   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     90

  128 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          3     8/25/2015   0000000534   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     90

  129 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          4     9/2/2015    0000000069   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120

  130 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          6     9/15/2015   0000000363   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    180

  131 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          6    11/30/2015   0000000646   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    180

  132 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          7     1/21/2016   0000000524   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    210
  133 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0421-02          7     1/21/2016   0000000494   CODEINE PHOS/APAP 30MG/300MG TABLET           30    210

  134 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          6     3/22/2016   0000000566   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    180

  135 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          4     4/12/2016   0000000317   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120



Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                       5
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
                Buyer's Name            Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units

  136 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          2     5/17/2016   0000000459   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

  137 HARTRANFT, CHRISTINE M (MSN)      DELMONT          NJ      08314       3     61786-0182-02          7     5/17/2016   0000000433   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    210
  138 HUGHES, TYARA L. APRN             SANDY HOOK       KY      41171       3     24236-0009-02          1    10/13/2015   0000000232   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     30
  139 JOHNSON, CHARLENE T (APRN, MSN)   GRETNA           LA      70053       3     61786-0421-02          1     5/12/2016   0000000304   CODEINE PHOS/APAP 30MG/300MG TABLET           30     30
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
  140 LYONS, CHRISTINA C. APRN          PEWEE VALLEY     KY      40056       3     52125-0542-02          3     5/14/2015   0000000249   TABLET; 30 COUNT BLISTER                      30     90
  141 LYONS, CHRISTINA C. APRN          PEWEE VALLEY     KY      40056       3     24236-0009-02          3     7/14/2015   0000000213   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     90
  142 LYONS, CHRISTINA C. APRN          PEWEE VALLEY     KY      40056       3     24236-0009-02          3     8/4/2015    0000000054   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     90
  143 LYONS, CHRISTINA C. APRN          PEWEE VALLEY     KY      40056       3     24236-0009-02          3     8/17/2015   0000000287   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     90
  144 LYONS, CHRISTINA C. APRN          PEWEE VALLEY     KY      40056       3     24236-0009-02          3    10/13/2015   0000000246   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     90
  145 LYONS, CHRISTINA C. APRN          PEWEE VALLEY     KY      40056       3     61786-0421-02          3    10/30/2015   0000000781   CODEINE PHOS/APAP 30MG/300MG TABLET           30     90

  146 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         30     5/15/2015   0000000296   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

  147 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         30     5/27/2015   0000000547   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900
  148 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0304-02         30     6/18/2015   0000000348   CODEINE PO4/ACETAMINOPHEN 60/300MG TAB        30    900
  149 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     24236-0009-02          2     6/24/2015   0000000458   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     60

  150 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         10     7/2/2015    0000000047   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  151 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     7/2/2015    0000000034   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  152 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     7/21/2015   0000000362   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  153 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         25     7/30/2015   0000000582   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    750
  154 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     24236-0009-02          4     7/31/2015   0000000658   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    120

  155 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         30     8/11/2015   0000000165   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

  156 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         40     8/21/2015   0000000444   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1200

  157 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     8/28/2015   0000000620   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  158 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         15     9/8/2015    0000000172   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  159 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     9/17/2015   0000000409   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  160 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     9/22/2015   0000000527   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  161 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     10/1/2015   0000000018   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  162 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     10/8/2015   0000000167   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  163 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         10    10/15/2015   0000000286   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300



Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                       6
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
                Buyer's Name            Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units

  164 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         15    10/21/2015   0000000527   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  165 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         25    10/30/2015   0000000789   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    750

  166 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         25     11/6/2015   0000000137   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    750

  167 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20    11/20/2015   0000000465   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  168 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     12/7/2015   0000000185   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  169 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20    12/11/2015   0000000284   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  170 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20    12/29/2015   0000000657   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  171 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02          2    12/31/2015   0000000704   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30     60

  172 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     1/25/2016   0000000554   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  173 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         30     2/2/2016    0000000034   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900
  174 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0421-02          2     2/10/2016   0000000254   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60

  175 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         10     2/10/2016   0000000242   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  176 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     2/16/2016   0000000378   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  177 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         10     2/18/2016   0000000452   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  178 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         25     2/25/2016   0000000619   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    750

  179 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         30     3/7/2016    0000000138   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

  180 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         30     3/21/2016   0000000506   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900
  181 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0421-02         15     3/30/2016   0000000729   CODEINE PHOS/APAP 30MG/300MG TABLET           30    450

  182 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         15     3/31/2016   0000000775   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  183 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         10     4/7/2016    0000000188   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  184 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         15     4/12/2016   0000000305   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  185 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     4/19/2016   0000000494   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600
  186 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0421-02          2     4/22/2016   0000000640   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60
  187 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0421-02          2     4/27/2016   0000000737   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60

  188 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     4/27/2016   0000000735   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  189 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     5/5/2016    0000000150   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600



Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                      7
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
                Buyer's Name            Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units

  190 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         15     5/9/2016    0000000234   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  191 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     5/18/2016   0000000493   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  192 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0182-02         20     5/24/2016   0000000702   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600
  193 MILLS, LISA R. NP                 BRIDGETON        NJ      08302       3     61786-0421-02          2     5/24/2016   0000000686   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60
  194 SEREY, LAUREN APRN                DANVILLE         KY      40422       3     61786-0421-02          1    10/30/2015   0000000780   CODEINE PHOS/APAP 30MG/300MG TABLET           30     30

  195 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         15     5/19/2015   0000000348   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  196 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     5/21/2015   0000000418   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
  197 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     52125-0542-02          5     5/27/2015   0000000544   TABLET; 30 COUNT BLISTER                      30    150
                                                                                                                                         CODIENE PHOSPHATE/ACETA 30MG/300MG USP
  198 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     52125-0542-02          5     6/4/2015    0000000112   TABLET; 30 COUNT BLISTER                      30    150
  199 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0304-02         10     6/4/2015    0000000099   CODEINE PO4/ACETAMINOPHEN 60/300MG TAB        30    300
  200 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0304-02         15     6/18/2015   0000000354   CODEINE PO4/ACETAMINOPHEN 60/300MG TAB        30    450
  201 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     24236-0009-02          5     6/30/2015   0000000588   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    150

  202 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         15     6/30/2015   0000000576   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  203 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          8     7/8/2015    0000000141   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    240
  204 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     24236-0009-02          3     7/17/2015   0000000294   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     90
  205 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     24236-0009-02          3     7/29/2015   0000000565   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     90

  206 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         20     7/30/2015   0000000590   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  207 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     8/11/2015   0000000182   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  208 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         15     8/27/2015   0000000603   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450
  209 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     24236-0009-02          4     8/27/2015   0000000596   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    120

  210 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     9/4/2015    0000000130   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  211 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         15     9/14/2015   0000000318   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  212 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         15     9/24/2015   0000000604   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  213 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         15    10/13/2015   0000000240   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  214 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         15    10/26/2015   0000000634   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  215 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          5    11/16/2015   0000000358   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  216 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10    11/24/2015   0000000575   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  217 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          6     12/3/2015   0000000113   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    180

Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                      8
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
               Buyer's Name             Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units

  218 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          5     12/3/2015   0000000101   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  219 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          5     12/9/2015   0000000241   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  220 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          5    12/28/2015   0000000623   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  221 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     1/6/2016    0000000095   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300
  222 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0421-02          3     1/14/2016   0000000303   CODEINE PHOS/APAP 30MG/300MG TABLET           30     90

  223 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     1/21/2016   0000000493   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  224 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          5     1/28/2016   0000000637   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  225 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         15     2/5/2016    0000000153   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450
  226 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0421-02          4     2/5/2016    0000000124   CODEINE PHOS/APAP 30MG/300MG TABLET           30    120

  227 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          5     2/12/2016   0000000287   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  228 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         20     2/23/2016   0000000539   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600
  229 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0421-02          5     2/23/2016   0000000526   CODEINE PHOS/APAP 30MG/300MG TABLET           30    150

  230 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          5     3/9/2016    0000000182   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  231 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     3/16/2016   0000000364   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  232 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     3/21/2016   0000000505   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300
  233 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0421-02          5     3/21/2016   0000000498   CODEINE PHOS/APAP 30MG/300MG TABLET           30    150

  234 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     3/28/2016   0000000657   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300
  235 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0421-02          5     3/28/2016   0000000656   CODEINE PHOS/APAP 30MG/300MG TABLET           30    150

  236 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         20     4/7/2016    0000000198   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  237 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     4/7/2016    0000000191   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  238 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          5     4/14/2016   0000000394   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  239 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     4/15/2016   0000000415   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  240 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     4/21/2016   0000000599   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300
  241 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0421-02          2     4/28/2016   0000000775   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60

  242 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     4/28/2016   0000000766   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  243 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         20     5/3/2016    0000000074   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600
  244 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0421-02          3     5/4/2016    0000000124   CODEINE PHOS/APAP 30MG/300MG TABLET           30     90
  245 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0421-02          5     5/12/2016   0000000318   CODEINE PHOS/APAP 30MG/300MG TABLET           30    150

Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                      9
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
               Buyer's Name             Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units

  246 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02         10     5/12/2016   0000000303   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  247 TSAKIRIS, MONICA, M, RNAPN-C      BRIDGETON        NJ      08302       3     61786-0182-02          5     5/20/2016   0000000545   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    150

  248 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         15     8/10/2015   0000000157   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  249 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         10     8/27/2015   0000000607   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  250 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         10     8/27/2015   0000000600   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  251 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         10     9/16/2015   0000000368   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  252 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         15     9/22/2015   0000000533   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  253 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         10     9/23/2015   0000000583   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  254 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         10     10/5/2015   0000000071   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300
  255 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     24236-0009-02          5     10/5/2015   0000000064   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30    150

  256 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         15     11/2/2015   0000000014   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  257 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02          9     11/6/2015   0000000138   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    270

  258 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         30     11/6/2015   0000000135   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

  259 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         15    11/12/2015   0000000298   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450
  260 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0421-02          3    11/12/2015   0000000310   CODEINE PHOS/APAP 30MG/300MG TABLET           30     90

  261 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         20    11/24/2015   0000000554   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  262 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         35    11/30/2015   0000000650   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    1050
  263 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0421-02          4    11/30/2015   0000000634   CODEINE PHOS/APAP 30MG/300MG TABLET           30    120

  264 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         20    12/14/2015   0000000330   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600
  265 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0421-02          4    12/14/2015   0000000321   CODEINE PHOS/APAP 30MG/300MG TABLET           30    120

  266 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02          6    12/14/2015   0000000312   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    180

  267 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         30    12/22/2015   0000000533   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900
  268 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0421-02          4    12/29/2015   0000000655   CODEINE PHOS/APAP 30MG/300MG TABLET           30    120

  269 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         20    12/29/2015   0000000635   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  270 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         10     1/4/2016    0000000027   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  271 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         20     1/13/2016   0000000296   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  272 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         20     1/14/2016   0000000318   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                      10
                                                                                        "EXHIBIT B"

                                                       Buyer's Buyer's   Drug         NDC                     Transaction Transaction                                                Pkg. Dosage
               Buyer's Name             Buyer's City    State    Zip   Schedule      Number        Quantity      Date         ID                        Trade Name                   Size Units

  273 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         19     1/21/2016   0000000498   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    570

  274 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02          4     1/28/2016   0000000653   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    120
  275 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0421-02          4     1/29/2016   0000000682   CODEINE PHOS/APAP 30MG/300MG TABLET           30    120

  276 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02          8     2/1/2016    0000000014   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    240

  277 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         30     2/2/2016    0000000032   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

  278 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         15     2/11/2016   0000000266   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    450

  279 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         20     2/16/2016   0000000405   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  280 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         20     2/25/2016   0000000610   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  281 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         30     3/3/2016    0000000073   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

  282 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         10     3/11/2016   0000000268   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  283 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         30     3/23/2016   0000000588   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

  284 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         20     3/31/2016   0000000757   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600

  285 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         30     4/8/2016    0000000207   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

  286 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02          8     4/18/2016   0000000486   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    240

  287 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         30     4/27/2016   0000000746   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    900

  288 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         10     5/18/2016   0000000485   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    300

  289 WILLIAMS HALL, STACY L. NP        BRIDGETON        NJ      08302       3     61786-0182-02         20     5/24/2016   0000000677   CODEINE PHOSPHATE/ACETA 60MG/300MG TABLET     30    600
  290 WITCHER, KEVIN D (APRN)           LINCOLN          NE      68528       3     24236-0009-02          2    10/13/2015   0000000261   APAP W/CODEINE PHOSPHATE 300/30MG TABLET      30     60
  291 WITCHER, KEVIN D (APRN)           LINCOLN          NE      68528       3     61786-0421-02          3     11/2/2015   0000000032   CODEINE PHOS/APAP 30MG/300MG TABLET           30     90
  292 WITCHER, KEVIN D (APRN)           LINCOLN          NE      68528       3     61786-0421-02          2     2/11/2016   0000000260   CODEINE PHOS/APAP 30MG/300MG TABLET           30     60




Note: All sales recorded by the Reporter's DEA Number associated with Diamond Pharmacy Services (original registration verified on 4/16/2004)                                                      11
